Weiss, J. P.
Appeal from a judgment of the County Court of Chenango County (Dowd, J.), rendered February 9, 1987, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant was charged in a three-count indictment with the fatal stabbing of a fellow inmate on July 10, 1986 at Camp Pharsalia Correctional Facility in Chenango County. Pursuant to a negotiated bargain, he entered a plea of guilty to the lesser charge of manslaughter in the first degree in full satisfaction of the indictment. The original sentencing date was postponed at defendant’s request for the appointment of new counsel and in view of his motion to vacate the plea. Upon the return date, defendant withdrew his vacatur motion and was sentenced, as a predicate felon, to a term of 12 Vi to 25 years’ imprisonment. This appeal ensued.
Essentially, defendant challenges the sufficiency of the plea allocution, complaining that County Court’s reading of the indictment failed to substantiate a factual predicate for the plea. Having withdrawn his motion to vacate the plea, defendant has failed to preserve this issue for our review (see, People v Robideau, 133 AD2d 903, lv denied 71 NY2d 902; People v Langhorn, 119 AD2d 844, Iv denied 68 NY2d 758). In any event, defendant directly admitted the stabbing as charged in the indictment and there is nothing in this record indicating that the plea was improvident or baseless (see, People v Everett, 146 AD2d 950; People v Jerome, 142 AD2d 889, lv denied 72 NY2d 1046). Consequently, we perceive no impropriety in County Court’s acceptance of defendant’s guilty plea.
Judgment affirmed. Weiss, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.